DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/21 has been entered.
 
Remarks
This action is in response to the amendments received on 11/9/20.  Claims 1, 2, and 4-6 are pending in the application. Claims 3 and 7-18 have been cancelled.  Applicants' arguments have been carefully and respectfully considered.
Claims 1, 2, and 4-6 are provisionally rejected on the ground of nonstatutory double patenting.
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Reisman (US 8,255,541) and further in view of Lepeska et al. (US 2018/0357326) and Yeye He, Dong Xin, Venkatesh Ganti, Sriram Rajaraman, and Nirav Shah. 2013. .
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Reisman in view of Lepeska and He, and further in view of Haridas et al. (US 2017/0123890).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, 8, 10-14, and 16-18 of copending Application No. 15/364118. The claims of copending Application No. 15/364118 anticipate the present claims as shown below.
Initially it should be noted that the present application is a continuation application of parent Application No. 15/364118, having the same inventive entity. The Assignee in both applications is the same. The entire disclosures of the instant application and the patent are identical.
This is a provisional nonstatutory double patenting rejection.

Present Application 15/853410
Application No. 15/364118
1. A computer-implemented method, comprising operations for:
storing an index that includes previous search term to web site mappings and previous search term to pattern mappings, wherein patterns are associated with web sites;

7. (Currently Amended) A computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations comprising: 
storing an index that includes previous search term to web site mappings and previous search term to pattern mappings, wherein patterns are associated with web sites;
deriving a pattern for a web site, wherein the pattern is derived from a locator of the web site having a first weight, one or more prior search terms that resulted in navigation to the web site having a second weight, and content of the web site a third weight, wherein the pattern is stored in the index, and wherein the pattern is associated with the web site; 
deriving a pattern for a web site, wherein the pattern is derived from a locator of the web site having a first weight, one or more prior search terms that resulted in navigation to the web site having a second weight, and content of the web site a third weight, wherein the pattern is stored in the index, and wherein the pattern is associated with the web site; 
associating a predictive score with the pattern and the web site to indicate how strongly the pattern is associated with the web site;
associating a predictive score with the pattern and the web site to indicate how strongly the pattern is associated with the web site;
receiving a search request having search terms;  10
receiving a search request having search terms;
executing the search request against the index to identify first search results; and
executing the search request against an index to identify first search results; and
in response to determining that the search request failed based on the first search results, determining that a search term in the search terms does not exist in the index; identifying the search term as an unknown search term; 
in response to determining that the search request failed based on the first search results, determining that a search term in the search terms does not exist in the index; identifying the search term as an unknown search term;  
matching the unknown search term to the pattern in the index;
matching the unknown search term to the pattern in the index;
identifying the web site that is associated with the pattern as a candidate web site based on the matching, wherein the candidate web site does not link to other web sites and is not linked to by other web sites;
identifying the web site that is associated with the pattern as a candidate web site based on the matching, wherein the candidate web site does not link to other web sites and is not linked to by other web sites;
requesting additional content from the candidate web site for the unknown search term to identify second search results comprising previously hidden content; and
requesting additional content from the candidate web site for the unknown search term to identify second search results comprising previously hidden content; and
indexing the additional content.
indexing the additional content.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Reisman (US 8,255,541) and further in view of Lepeska et al. (US 2018/0357326) and Yeye He, Dong Xin, Venkatesh Ganti, Sriram Rajaraman, and Nirav Shah. 2013. Crawling deep web entity pages. In Proceedings of the sixth ACM international conference on Web search and data mining (WSDM '13). Association for Computing Machinery, New York, NY, USA, 355–364. (referred to herein as He).

	With respect to claim 1, Reisman teaches a computer-implemented method, comprising:
storing an index that includes previous search term to web site mappings and previous search term to pattern mappings (Reisman, Fig. 3 & Col. Each query has a list of possible targets);
receiving a search request having search terms (Reisman, Col. 15 Li. 19-20, a user enters a query consisting of a signifier); 
executing the search request against the index to identify first search results (Reisman, Col. 15 Li. 21-26, perform a database lookup to attempt to determine an exact match where database includes index and feedback data); and 
in response to determining that the search request failed based on first search results, determining that a search term in the search terms does not exist in the index; identifying the search term as an unknown search term (Reisman, Fig. 2 step S08, S18 & Col. 15 Li. 66-67, the result is not a likely hit).
Reisman doesn't expressly discuss associating a predictive score with the pattern and the web site to indicate how strongly the pattern is associated with the web site.
Lepeska teaches deriving a pattern for a web site (Lepeska, pa 0023, determining a hint template for the dynamically generated URL);
associating a predictive score with the pattern and the web site to indicate how strongly the pattern is associated with the web site (Lepeska, pa 0076, apply 
in response to determining that the search request failed based on first search results, determining that a search term in the search terms does not exist in the index; identifying the search term as an unknown search term (Lepeska, pa 0025, the prefetcher does not immediate locate a match in its cache);
matching the unknown search term to the pattern in the index (Lepeska, pa 0025, determine the static portion of the dynamically-generated URL and search for a corresponding entry based on the received hint template);
identifying the corresponding web site that is associated with the pattern as a candidate web site based on the matching (Lepeska, pa 0049, using received breadcrumb information to search for URLs and find “singletons” as candidate dynamic URLs), wherein the candidate web site does not link to other web sites and is not linked to by other web sites (Lepeska, pa 0049, identifying singletons through URL strings).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Reisman with the teachings of Lepeska because it assists in finding the most appropriate template for the URL (Lepeska, pa 0076).
Reisman in view of Lepeska doesn't expressly discuss, deriving a pattern for a web site, wherein the pattern is derived from a locator of the web site having a first weight, one or more prior search terms that resulted in navigation to the web site having a second weight, and content of the web site having a third weight, wherein the pattern is stored in the index, and wherein the pattern is associated with the web site, 
He teaches storing an index that includes previous search term to web site mappings (He, Table 2);
deriving a pattern for a web site, wherein the pattern is derived from a locator of the web site having a first weight (He, pg. 356, section 2, URL template generation, extract and parse web forms and produce URL templates, as in Table 1), one or more prior search terms that resulted in navigation to the web site having a second weight (He, pg. 357, section 4, parse search forms to determine query term placeholders and default values), and content of the web site having a third weight (He, pg. 356, section 2, Empty page filter, pages are inspected to filter out empty ones), wherein the pattern is stored in the index (He, table 1), and wherein the pattern is associated with the web site (He, table 1, URL template associated with deep web site);
matching the unknown search term to the pattern in the index (He, pg. 357, section 4, URL template generation, Searching this form using query “ipad 2” without
changing the default value “All Categories” of the drop-down box is equivalent to using the URL template for ebay.com in Table 1, with wild-card “{query}” replaced by “ipad+2”.);
matching the unknown search term to the pattern (Searching this form using query “ipad 2” without changing the default value “All Categories” of the drop-down box 
identifying the corresponding web site that is associated with the pattern as a candidate web site based on the matching (He, pg. 356, section 2, query generation and URL generation, Such queries can then be plugged into URL templates to substitute the “{query}” wild-card to produce final URLs, which will
be stored in a central URL repository.);
requesting additional content from the candidate web site for the unknown search term to identify second search results comprising previously hidden content (He, pg. 356, section 2, URL extraction/deduplication, URLs on search result pages (henceforth referred to as “second-level URLs”, to distinguish from the URLs generated using URL template, which are “first-level URLs”) typically link to additional deep-web content);
indexing the additional content (He, pg. 362, After identifying semantically-irrelevant arguments, second-level URLs from the same site can then be partitioned by disregarding these irrelevant arguments into different buckets, as in Table 4. URLs in the same bucket are treated as semantic duplicates, and only one URL in the same partition needs to be crawled.). 
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Reisman in view of Lepeska with the teachings of He because it exposes additional deep-web content (He, pg. 356, section 1, last paragraph).

claim 2, Reisman in view of Lepeska and He teaches the method of claim 1, wherein the search request is determined to have failed based on at least one of finding no search results, finding that the first search results have a low relevancy score (Reisman, Col. 17 Li. 58- Col. 18 Li. 4), and detecting abandonment of the first search results. 
With respect to claim 4, Reisman in view of Lepeska and He teaches the method of claim 1, further comprising: identifying candidate web sites by at least one of identifying the web sites based on 1) detecting any web sites associated with a user issuing the search request, 2) detecting any web sites based on a specific network of the user, 3) detecting any web sites based on a geography of the user, and 4) detecting any web sites with separate search boxes (He, pg. 360, left column, second-level crawls for sites that include faceted search/browsing). 
With respect to claim 5, Reisman in view of Lepeska and He teaches the method of claim 1, further comprising: in response to receiving a new search request, using the indexed additional content to respond (He, pg. 356, section 1, last pa). 

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Reisman in view of Lepeska and He, and further in view of Haridas et al. (US 2017/0123890).

claim 6, Reisman in view of Lepeska and He teaches the method of claim 1, as discussed above.  Reisman in view of Lepeska and He doesn't expressly discuss wherein a Software as a Service (SaaS) is configured to perform computer program product operations. 	Haridas teaches wherein a Software as a Service (SaaS) is configured to perform computer program product operations (Haridas, pa 0078, service providers provide applications such as software as a service (SaaS) ). 	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Reisman in view of Lepeska and He because it allows service providers to deliver functionality via a network (Haridas, pa 0078).

Response to Arguments
Rejections under 35 U.S.C. 103
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Lepeska et al. (US 2018/0357326) and Yeye He, Dong Xin, Venkatesh Ganti, Sriram Rajaraman, and Nirav Shah. 2013. Crawling deep web entity pages. In Proceedings of the sixth ACM international conference on Web search and data mining (WSDM '13). Association for Computing Machinery, New York, NY, USA, 355–364. (referred to herein as He).



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169